(Por la. Corte,, a propuesta del
Juez Asociado Sr. Hutchison.)¡
Vista la moción que antecede con la asistencia de. ambas' partes,, apareciendo- q.ue los apelantes tienen hasta diciembre 8 del corriente-año para presentar su alegato de acuerdo con la prórroga concedida; por esta. Corte-- en noviembre 9, y existiendo la posibilidad, de susci-tarse en- dicho, alegato alguna cuestión que no carezca enteramente de» mérito, no- ha lugar por- ahora- w lfe, desestimación solicitada.
Los siguientes casos fueron desestimados, p.or abandonoNúms. 7084’, 7085, 7086, 7087,, 7574, 759.4, 7772, 7805, 7854. y 7-887'.
*993(c) FRIVOLIDAD DE RECURSOS